Citation Nr: 9900318	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  95-23 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
status post arthrodesis of the right (major) wrist, currently 
rated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1984.  

This matter initially came to the Board of Veterans Appeals 
(Board) on appeal of a March 1995 rating decision of the RO.  

In November 1997, the Board remanded this case for additional 
development of the record.  

The Board notes that the veterans representatives has 
presented assertions referable to entitlement to an 
extraschedular evaluation in statements submitted to the 
Board.  As this issue has not been developed for appeal, it 
is referred to the RO for appropriate action.  



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development in November 1997.  At that time, the 
RO was directed to take appropriate action in order to obtain 
complete medical records involving treatment of the veterans 
right wrist; schedule the veteran for VA orthopedic and 
neurologic examinations to determine the current severity of 
his service-connected right wrist disability and to ascertain 
whether the veteran was suffering from a separately ratable 
neurologic deficit such as carpal tunnel syndrome; and, 
reconsider the veterans claim, including whether he was 
suffering from a separately ratable neurological disability, 
and if the action taken remained adverse, include the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 in the Supplemental 
Statement of the Case for the veterans review.  

Based on the evidence of record, the RO failed to follow the 
directives of the November 1997 remand.  The most recent 
Supplemental Statement of the Case did not include a 
recitation of the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
and as such, cannot be considered complete for purposes of 
allowing the veteran to present written and/or oral arguments 
before the Board.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals 
(Court).  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where 
compliance with the remand orders of the Board or the Court 
has not been achieved, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, No. 97-78 
(U.S. Vet. App. June 26, 1998).

Furthermore, it is unclear whether the veteran does, in fact, 
have a separately ratable neurological deficit referable to 
the right wrist. 

The veteran was afforded a VA examination of his joints in 
May 1998.  The final impression, based on the examination, 
was that the veteran was suffering from weakness secondary to 
mechanically disadvantageous wrist position and carpal tunnel 
syndrome.  The examining physician further noted that it was 
likely that due to the consolation [sic] of physical 
findings and his history related to the degenerative collapse 
of his carpus as well as a subsequent surgery, that this has 
contributed to his development of carpal tunnel syndrome.  

The veteran subsequently underwent a VA examination for 
neurological disorders in June 1998.  According to the report 
of examination, the veteran demonstrated no evidence on 
clinical examination of any sensory or motor impairment that 
could be attributed to the median or ulnar nerve in the right 
hand.  Sensory testing of the superficial sensory branch of 
the radial nerve also demonstrated no abnormality.  As such, 
the examining physician concluded that there was no evidence 
of any neuropathy, particularly a compressive neuropathy, in 
the veterans right hand.  

Hence, the Board finds that contemporaneous examinations to 
determine the current severity of the veterans right wrist 
disability to include a determination as to whether the 
veteran does, in fact, have a separately ratable neurological 
disability, as well as association with the claims file of 
any records of treatment or evaluation for the right wrist 
disability, would materially assist in the adjudication of 
the veterans claim.

Furthermore, the RO should address whether the veterans 
service-connected disability warrants compensation for 
functional loss due to pain or weakness, fatigability, 
incoordination, or pain on movement of the hand.  As such, 
the RO must address the applicability of 38 C.F.R. § 4.40 
(1998) regarding functional loss due to pain and 38 C.F.R. 
§ 4.45 (1998) regarding weakness, fatigability, 
incoordination, or pain on movement of the hand.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is essential that the 
examinations on which ratings are based adequately portray 
the anatomical damage and the functional loss, with respect 
to excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40. 

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
his right wrist disability since June 
1998.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  The veteran should then be scheduled 
for other VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected status 
post arthrodesis of the right wrist, 
including to ascertain whether he is 
suffering from a separately ratable 
neurological deficit, such as carpal 
tunnel syndrome or any other related 
nerve compression syndromes, or 
functional loss of the right hand.  All 
indicated testing in this regard should 
be completed.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should report detailed findings 
and describe fully the extent to which 
the service-connected right wrist 
disability causes functional limitation, 
to include objective evidence of 
limitation of motion due to pain; and to 
make specific findings as to whether 
there is any evidence of swelling, 
deformity or atrophy.  A functional 
impairment of the hand and fingers should 
be described fully.  A complete rationale 
for all opinions expressed must be 
provided in this regard.  

3.  Upon completion of the development of 
the record as requested by the Board and 
other development deemed appropriate by 
the RO, it should again consider the 
veterans claim, with particular 
consideration of the Courts holding in 
DeLuca and whether the veteran is 
suffering from a separately ratable 
neurological disability or functional 
loss of the right hand.  If the action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case concerning all evidence added 
to the record since the previous 
Supplemental Statement of the Case, 
including the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1998), and they should be 
given an opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
